WALTERS, J.,
dissenting.
I differ from my associates as to the construction or, rather, meaning of the language employed in Rev. Stat. 917 (Lán. 2193), as amended.
It seems to me the added words placed in this section by the amendment need no construction; that when it says the commissioners shall make a detailed report of their financial transactions “itemized as to amount, ’ ’ there is excluded by this language from the report any lump sum, which has contained therein several items. That the amount shall be itemized — “itemized as to amount.” If this is not what these words mean, then the statute has not been changed at all from its former language before amendment, and a detailed report as provided in the old statute is ,all that is necessary now; but if that detailed report is to be “itemized as to amount,” it excludes from the report any amount as a lump sum, which contains more than one item.
The legislature can provide that all these items shall be set out, as the Supreme Court in State v. Washington Co. (Comrs.) supra, say, but unless it does so in such clear and unmistakable language, that a court, without judicially legislating, find and decide that it does mean such detail and itemizing, it will not so construe it; but if the language employed is so clear and plain that it needs no construction, and means what the words clearly interpret, this effect should be given to such language.